In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Berke, J.), dated May 1, 2000, as denied that branch of his motion which was for leave to enter judgment against the defendant Premium Food and Sports Enterprise, Inc., upon its default in appearing and granted the cross motion of the defendant Premium Food and Sports Enterprise, Inc., pursuant to CPLR 3012 (d) for an extension of time to serve an answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
*509The Supreme Court providently exercised its discretion in denying that branch of the plaintiffs motion which was for leave to enter judgment against the defendant Premium Food and Sports Enterprise, Inc. (hereinafter Premium), upon its default, and in extending that defendant’s time to serve an answer (see, Roche Mgt. v Burns, 275 AD2d 404; Bungay v Joy Power Prods., 243 AD2d 527). The appellant was not prejudiced by Premium’s unintentional and short delay (see, Trent v Bedford Stuyvesant Restoration Ctr., 277 AD2d 444; Stone v County of Nassau, 272 AD2d 392; Chetrick v Cohen, 266 AD2d 254). S. Miller, J. P., McGinity, Luciano and Smith, JJ., concur.